Title: From Alexander Hamilton to Timothy Pickering, 20 November 1795
From: Hamilton, Alexander
To: Pickering, Timothy



My Dear Sir
New York November 20. 1795

I duly received your letter of the 17th. which needed no apology as it will always give me pleasure to comply with any wish of yours connected with the public service, or your personal satisfaction.
Good men, in the idea of your appointment to the office of Secretary of State, will find many consolations for your removal from one in which your usefulness was well understood.
I wish it was easy to replace you in the department you will leave. But this is a most difficult point.
I consider it as absolutely necessary that the person shall come from some State South of Pensylvania. All the great offices in the hands of men from Pensylvania Northward would do the lord knows what mischief. I speak as to public opinion. Hence I forbear any remarks on Characters from that quarter.
Of those South, notwithstanding there are real and weighty objections, I incline on the whole to Lee.
Of the others whom you present (and none others have occured to me) whose qualifications are known to me, I believe I should prefer Howard.
Yet I speak with hesitation, for I am afraid he is not enough a man of sense or business. But he is of perfect worth is respectable in the community and has reputation as a soldier.
There are others who would stand better as to Talents, but temper or fairness of character is wanting. I do not known enough of Winder.
Since writing the above Judge Pendleton of Georgia has occurred to me. He was a military man—Aide to General Greene & esteemed by him. He is certainly a man of handsome abilities. I have however within a few days heared that he had some agency in the purchase of the Georgia lands. If he has had any interested concern in this transaction it would be an immense objection. Otherwise, if he would accept, all things considered I should prefer him. He is tinctured with Jeffersonian Politics but I should be mistaken, if among good men & better informed, he did not go right.
I have received the French copy of a certain paper & thank you for it. The translation you mention has not yet come to hand. I will with pleasure revise & if requisite correct it. I even wish for the opportunity; for as you say, it much concerns me, & it is also very important to the public & there are many nice turns of expression, which to be rendered perfectly demand a very critical knowledge of the language.
Yrs. with true esteem & regard

A Hamilton
Timothy Pickering Esq

